Case 3:19-cv-01201-DWD Document 42 Filed 01/27/21 Page 1 of 4 Page ID #223




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JAMAL TAYLOR,                              )
                                               )
                        Plaintiff,             )
                                               )
    vs.                                        )           Case No. 19-cv-1201-DWD
                                               )
    SCOTT A. PRINCE,                           )
    JOHN P. GOLLIHER,                          )
    ANGELA MASTERSON, and                      )
    ANTHONY WILLS, 1                           )
                                               )
                        Defendants.            )

                                 MEMORANDUM & ORDER

DUGAN, District Judge:

          Plaintiff Jamal Taylor, an inmate in the custody of the Illinois Department of

Corrections, alleges that Defendants Scott Prince, John Golliher, and Angela Masterson

retaliated against him in various ways after he witnessed a sexual assault on another

inmate perpetrated by a supervisor. The Court screened Taylor’s complaint pursuant to

28 U.S.C. § 1915A and sent requests for waivers of service to Defendants Prince,

Masterson, and Golliher. (Docs. 13, 14). Defendants Masterson and Golliher timely

appeared and answered Taylor’s complaint. (Doc. 26). Defendant Prince executed and

returned a waiver of service, and his answer was due by July 13, 2020. (Doc. 20). Prince




1 The Clerk of Court shall CORRECT the docket sheet to reflect that “A. Masterson” is Angela Masterson
and shall SUBSTITUTE Anthony Wills in his official capacity as Warden of Menard Correctional Center for
Alex Jones, the former warden. Wills is a party to this action for purposes of assisting with John Doe
identification.
Case 3:19-cv-01201-DWD Document 42 Filed 01/27/21 Page 2 of 4 Page ID #224




failed to timely appear and answer the complaint, and the Clerk of Court entered default

against him on August 7, 2020. (Doc. 28).

       By motion dated August 12, 2020, Defendant Prince seeks to set aside the entry of

default. (Doc. 32). He also has now filed his answer. (Doc. 34). Plaintiff responded in

opposition to Prince’s motion. (Doc. 36). Before default judgment can enter pursuant to

Rule 55(b), a party must secure a Clerk’s entry of default under Rule 55(a). An entry of

default does not guarantee that a default judgment will be granted, as Rule 55(c) provides

that “the court may set aside an entry of default for good cause.” The standard for “good

cause” is lenient, particularly where, as here, the Clerk has entered default but default

judgment has not yet been finalized. See JMB Mfg., Inc. v. Child Craft, LLC, 799 F.3d 780,

791-792 (7th Cir. 2015).

       To prevail on a Rule 55(c) motion, the movant “must show (1) good cause for the

default, (2) quick action to correct it, and (3) a meritorious defense to the complaint. See

Cracco v. Vitran Exp., Inc., 559 F.3d 625, 630-631 (7th Cir. 2009)(internal quotation and

citation omitted)(emphasis added). The Rule 55(c) standard is “lenient” due to the “policy

of favoring trial on the merits over default judgment.” Id. at 631. Good cause does not

require a party to provide a good excuse so long as setting aside a default does not create

a windfall for a party. See JMB Mfg., Inc., 799 F.3d at 792. See also Arwa Chiropractic, P.C.

v. Med-Care Diabetic, 961 F.3d 942, 948 (7th Cir. 2020)(noting that Rule 60(b) allows relief

from final judgment due to mistake, inadvertence, and excusable neglect and describing

that standard as more stringent than the standard for good cause). Likewise, to establish

a meritorious defense, a party does not need to make a definitive showing that the
Case 3:19-cv-01201-DWD Document 42 Filed 01/27/21 Page 3 of 4 Page ID #225




defense will prevail, though more than bare legal conclusions must be provided. See

Acosta v. DT & C Global Management, LLC, 874 F.3d 557, 561-562 (7th Cir. 2017).

      Here, Defendant Prince took quick corrective action in response to the entry of

default. The default was entered on August 7, 2020, and he moved to set it aside five days

later on August 12, 2020. Despite Taylor’s objections, Prince also demonstrates good

cause for the default. Prince retired from the Illinois Department of Corrections, which

caused some confusion in securing representation by the Office of the Attorney General.

The proper paperwork was received from Prince on August 10, 2020, and counsel

promptly entered an appearance on Prince’s behalf. This confusion is akin to mistake,

inadvertence, or excusable neglect, which is sufficient for establishing good cause.

      While Prince’s motion does not address whether he has a meritorious defense, his

answer does. In it, Prince lays out several affirmative defenses that can be construed as

meritorious. He alleges that Plaintiff’s claims for monetary damages are precluded by

Eleventh Amendment sovereign immunity, that Plaintiff failed to exhaust administrative

remedies before filing suit, and that he is shielded from liability by the doctrine of

qualified immunity. Taken together, the record supports finding that Prince has shown

that he has a meritorious defense to Taylor’s claims.

      Prince also argues that the Court lacks authority to enter default or a default

judgment for failure to timely file a responsive pleading in cases subject to the Prison

Litigation Reform Act (PLRA). This argument has been squarely rejected in this District.

See, e.g., Hood v. Menard Tactical Team, Case No. 05-cv-214-JPG-DGW, 2010 WL 1416108

(S.D. Ill. Mar. 8, 2010); Comi v. Godinez, Case No. 14-cv-1348-SMY-RJD, 2017 WL 5665855
Case 3:19-cv-01201-DWD Document 42 Filed 01/27/21 Page 4 of 4 Page ID #226




(S.D. Ill. Nov. 27, 2017). While the PLRA states that “[n]o relief shall be granted to the

plaintiff unless a reply has been filed,” it continues to explain that “[t]he Court may

require any defendant to reply to complaint if it finds that plaintiff has a reasonable

opportunity to prevail on the merits.” Prince was ordered to respond to Taylor’s

complaint by the Court. The Court has the authority to order such a reply, and nothing

in the PLRA vitiates the Rule 55 requirements for entering default against parties who

fail to plead or otherwise defend civil actions.

                                       CONCLUSION

       For the above-stated reasons, Defendant Scott Prince’s motion to set aside default

(Doc. 32) is GRANTED. The default entered on August 7, 2020, is hereby SET ASIDE.

As a result, Plaintiff Jamal Taylor’s motion for default judgment (Doc. 35). is DENIED as

MOOT.

       SO ORDERED.

       Dated: January 27, 2021

                                                        s/ David W. Dugan
                                                       DAVID W. DUGAN
                                                       United States District Judge
